KILKENNY, District Judge.
Plaintiff, in his complaint, charges that defendant Crittenden, acting for and in behalf of defendant Transnational, wilfully and maliciously defamed the plaintiff by speaking and publishing, in the state of Oregon, defamatory words concerning plaintiff on at least three occasions. The alleged defamatory words were uttered in connection with Crittenden’s transaction of business in the state of Oregon for Transnational.
Crittenden’s motion to quash the service of process in the state of California, challenges the jurisdiction of this court over his person. Defendant has never been a resident or a citizen of the state of Oregon. He is a resident of the state of California and the process was served on him in that state. His affidavit indicates that he has no property of any kind located in the state of Oregon.
Plaintiff claims jurisdiction under ORS 14.035, as made applicable to actions in federal courts under F.R.Civ. P. 4(e) and 4(f). The Oregon legislation is set forth in a footnote to Hiersche v. Seamless Rubber Co., 9 Cir., 225 F.Supp. 682, 684, a decision of this court announced on November 21, 1963. It is my belief that the court has jurisdiction under either, or both, of the following provisions of the Oregon statute.
“(a) The transaction of any business within the state;
“(b) The commission of a tortious act within this state; * *
Furthermore, the legislation, as bearing on the facts of this case, is not unconstitutional.
The court has jurisdiction. The motion to quash is denied.
It is so ordered.